UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 o TRANSITIONAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-50983 SkyPostal Networks,Inc. (Name of registrant as specified in its charter) NEVADA 27-0005846 (State or other jurisdiction of incorporation or (IRS Employer identification No.) organization) 7th Street Miami, Florida 33126 (Address of principal executive offices) (305)599-1812 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b—2 of the Exchange Act). Yes oNo x As of May14, 2010 there were 69,123,292 shares of the issuer’s $0.001 par value Common Stock outstanding. TABLE OF CONTENTS PARTI FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets as of March31, 2010 (Unaudited) and December31, 2009 (Audited) 3 Condensed Consolidated Statements of Operations for the Three Months Ended March31, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Loss forthe Three Months ended March31, 2010 (Unaudited) 5 Condensed Consolidated Statement of Cash Flows for the Three Months Ended March31, 2010 and 2009(Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. QUANTATATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 21 PARTII OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS IN SENIOR SECURITIES 23 ITEM 4. “REMOVED AND RESERVED” 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS 24 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification Section906 of the Sarbanes-Oxley Act of 2002 2 P ART I I TEM 1. FINANCIAL STATEMENTS SKYPOSTAL NETWORKS, INC. C ONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 March 31, 2010 (Unaudited) December 31, 2009 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses and other TOTAL CURRENT ASSETS DUE FROM STOCKHOLDER PROPERTY AND EQUIPMENT, net INTANGIBLE ASSETS, net OTHER ASSETS, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Current portion of amount due on non-compete agreements Customer deposits 18% Convertible note payable - 2% Convertible notes, less unamortized discount of $225,398 - Current portion of put option payable TOTAL CURRENT LIABILITIES NON-COMPETE AGREEMENTS, less current portion EXCESS OF VALUE OF PUT OPTIONS OVER THE ESTIMATED FAIR VALUE OF SHARES, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 7) STOCKHOLDERS’ DEFICIT Convertible preferred stock, $.001 par value, 50,000,000 authorized,none issued and outstanding - - Common stock, $.001 par value, 150,000,0000 authorized,and69,443,292 shares issuedat March 31, 2010 and December 31, 2009. Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost (320,000 shares at March 31, 2010 and December 31, 2009) ) ) Accumulated comprehensive income/ (loss) ) Noncontrolling interest ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SKYPOSTAL NETWORKS, INC. C ONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31 NET REVENUES $ $ OPERATING EXPENSES Cost of Delivery General and Administrative Stock Based Compensation TOTAL OPERATING EXPENSES OPERATING LOSS ) ) OTHER EXPENSES/(INCOME) Amortization of discount - Provision for (reversal of) excess value of put options over the estimated fair value of shares ) Other ) TOTAL OTHER EXPENSES/(INCOME) ) Net Loss ) ) Less: Net (loss)/income attributable tononcontrolling interest ) Loss attributable to the controlling interest $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Effect of dilutive shares - - Diluted NET LOSS PER SHARE: Basic $ ) $ ) Diluted $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SKYPOSTAL NETWORKS, INC. C ONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Common Additional Non- Accumulated Total Stock Common Paid-In Accumulated Treasury Controlling Comprehensive Stockholder’s Issued Stock Capital Deficit Stock Interest Income Deficit BALANCES AT DECEMBER 31, 2009 $ $ $ ) $ ) $ ) $ ) $ ) Components of comprehensive loss: Net loss - - - ) - ) - ) Foreign currency translation adjustment - Total comprehensive loss - ) Stock compensation - Private placement fees for 2% convertible notes - - ) - ) Warrants issued with 2% convertible notes - Beneficial conversion feature issued with 2% convertible notes - BALANCES AT MARCH31, 2010 $ $ $ ) $ ) $ ) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 SKYPOSTAL NETWORKS, INC. C ONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss including noncontrolling interest $ ) $ ) Adjustments to reconcile net loss including noncontrolling interest to net cash used in operating activities: Amoritization on discount of 18% convertible note payable Depreciation and amortization Bad debt expense - Stock compensation Revaluation and reduction of put option liability ) Changes in assets and liabilities Decrease in accounts receivable (Increase) decrease in prepaids and other assets ) (Increase) in due from stockholders ) ) Decrease in intangible assets and other assets (Increase) in accounts payable and accrued liabilities ) Increase in customer deposits Decrease in non-compete agreements ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired in acquisition of LEL - Capital expenditures ) ) Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of capital stock, net of expenses - Proceeds from 18% Convertible note payable - Proceeds from 2% Convertible notes - Net cash provided by financing activities Effect of exchange rate changes on cash - Net (decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $
